Name: Commission Regulation (EEC) No 710/84 of 14 March 1984 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2329/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 3 . 84 Official Journal of the European Communities No L 76/7 COMMISSION REGULATION (EEC) No 710/84 of 14 March 1984 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2329/79 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2329/79 (2), as last amended by Regulation (EEC) No 366/83 (3), fixes certain selling prices of beef and veal taken over by the intervention agencies before 1 June 1982 ; whereas the situation regarding these stocks is such that this date should be replaced by 1 September 1982 ; Whereas it seems appropriate to derogate from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 (4), taking into account the administrative difficulties which the application of this rule raises in certain Member States ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 2329/79 , '1 June 1982' is hereby replaced by '1 September 1982'. Article 2 By way of derogation from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 , the purchase applications shall not name the coldstore or stores where the products applied for are stored . Article 3 This Regulation shall enter into force on 26 March 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 March 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24. 0 OJ No L 266, 24 . 10 . 1979 , p . 11 . (3) OJ No L 44, 16 . 2. 1983, p. 12. 0 OJ No L 251 , 5 . 10 . 1979, p. 12 .